DETAILED ACTION
This Non-Final action is responsive to communications: IDS filed on 6/7/18, 11/27/18, 4/30/19, 6/11/20, 8/13/20, 9/30/20 and 3/5/21 to the application filed on 2/28/2018.

Claims 1-20 are pending. Claims 1, 8 and 14 are the independent claims.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Allowable Subject Matter
4.	Claims 5, 11 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Please note allowability status of claims are subject to change should relevant prior art be discovered anytime during prosecution.


Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on 6/7/18, 11/27/18, 4/30/19, 6/11/20, 8/13/20, 9/30/20 and 3/5/21 has been entered, and considered by the examiner.


Priority
6.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in parent Application No. 201741011333 (INDIA), filed on 3/30/2017.





Drawings
7.	The Drawings filed on 2/28/2018 have been approved.


Claim Rejections - 35 USC § 101
8.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Regarding Independent claim 14 is rejected under 35 U.S.C. 101, the claim describes, “An automation optimization engine…” which fails to comprise any hardware such as CPU and memory has part of the engine itself nor is the engine embodied in a non-transitory computer readable storage medium for a software system. The claim is not statutory since the system itself only describes a series of abstract steps with no device for implementation or storage for any practical application.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1, 4, 7-8, 10, 13-14, 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Steigauf (U.S. Pub 2016/0350919, filed May 31, 2016) in view of Donaldson (U.S. Pub 2013/0117280, filed Nov. 2, 2012).
Regarding Independent claims 1, 8 and 14, Steigauf discloses A computer system, comprising: 
a communication interface configured to communicate with a machine learning server and an automation server (see paragraphs 14-15, discloses an interface from a workstation terminal (paragraph 21) that communicates with an automation server performing a machine learning analysis of retrieved image data to identify medical abnormalities); 
a processor configured to communicate with the communication interface, the processor further configured to: receive, through the communication interface, an automation request including an observed process (see abstract & Fig. 2 & paragraphs 14-16, discloses receiving an automation request that includes an observed process comprising a ; 
receive, through the communication interface, an automation report for the observed process from the automation server (see paragraph 37, discloses collecting results data including workflows from the evaluation of images using the machine learning system. The results representing an automation report of findings within the image.); 
update a business excellence report for the observed process (see paragraphs 37-39, discloses updating evaluation activities by an evaluator using the machine learning results of the image analysis); Steigauf teaches processing captured medical image data using machine learning to identify results that are then used to update a study or evaluation (see paragraphs 67-70). Steigauf fails to teach additional machine learning processing of the updated study from the evaluator for presenting the workflows as a performance tree.

Donaldson discloses:
provide, through the communication interface, the business excellence report to the machine learning server (see Fig. 2 & Fig. 5 & paragraphs 21-25, discloses providing a report has input data to a model generator that generates a visualization of a decision tree); and 
receive, through the communication interface, a process performance tree for the observed process from the machine learning server, the process performance tree including a recommendation node for the observed process generated by the machine learning server according to a machine learning technique (see Fig. 2 & Fig. 5 & paragraphs 21-25, discloses receiving a process performance tree at an interface for the . It would have been obvious for one of ordinary skill in the art before the effective filing date of the application have applied well known visualization methods to  the medical evaluation system of Steigauf. One motivation is to improve the interactivity and visualization of workflows representing in evaluation results making it easier to identify medical abnormalities. 

Regarding Dependent claims 4, 10 and 17, Steigauf fails to teach additional machine learning processing of the updated study from the evaluator for presenting the workflows as a performance tree. Donaldson discloses wherein the processor is further configured to: generate an art of possible view based on the process performance tree; and control a display screen in communication with the computer system to display the art of possible view on a graphical user interface (GUI) displayed on the display screen (see Fig. 2 & Fig. 5 & paragraphs 21-25, discloses receiving a process performance tree at an interface for the input data from the model as a decision tree. The Decision tree includes a recommendation node of the input data based on a machine learning technique has they are common components of Machine learning systems (see paragraph 3)). It would have been obvious for one of ordinary skill in the art before the effective filing date of the application have applied well known visualization methods to  the medical evaluation system of Steigauf. One motivation is to improve the interactivity and visualization of workflows representing in evaluation results making it easier to identify medical abnormalities. 
Regarding Dependent claims 7, 13 and 20, Steigauf discloses wherein the automatable tasks are determined based on keystroke observations related to consolidated user activities, objective decision making, repeatable actions, digital data, or any combination thereof (see abstract & Fig. 2 & paragraphs 14-16, wherein the automatable tasks are based on digital data captured from x-rays and MRI’s).

Regarding Dependent claim 16, with dependency of claim 14, Steigauf discloses wherein the presentation layer provides a graphical user interface (GUI) for requesting the automation request; and the business layer includes business process information, business rule information, and a data access layer that are referenced by the machine learning technique (see abstract & Fig. 2 & paragraphs 14-16, including the explanation provided in the Independent claim).

10.	Claims 2-3, 6, 9, 12, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Steigauf (U.S. Pub 2016/0350919, filed May 31, 2016) in view of Donaldson (U.S. Pub 2013/0117280, filed Nov. 2, 2012) further in view of  Ralf Konig (NPL—Engineering Of IT Management Automation along Task Analysis, Loops, Function Allocation, Machine Capabilities, published April 2010 by University Munich, pgs. 1-348 (pdf), cited in the 1449 dated 6/7/2018).
Regarding Dependent claim 2, with dependency of claim 1, Steigauf teaches processing captured medical image data using machine learning to identify results that are then used to update a study or evaluation (see paragraphs 67-70). Steigauf fails to teach additional machine learning processing of the updated study from the evaluator for presenting the workflows as a performance tree. Donaldson discloses receiving a process performance tree at an interface for Regarding Dependent claim 3, with dependency of claim 1, Steigauf fails to teach additional machine learning processing of the updated study from the evaluator for presenting the workflows as a performance tree. Donaldson discloses receiving a process performance tree at an interface for the input data from the model as a decision tree. The Decision tree includes a recommendation node of the input data based on a machine learning technique has they are common components of Machine learning systems (see paragraph 3). Donaldson fails to teach that tasks in a node include automatable or non-automation indicators. Ralf discloses wherein each corresponding node in the process performance tree includes a full time employee (FTE) estimation representing a number of full time employees related to the corresponding node (see Regarding Dependent claims 6, 12 and 19, Steigauf fails to teach additional machine learning processing of the updated study from the evaluator for presenting the workflows as a performance tree. Donaldson discloses receiving a process performance tree at an interface for the input data from the model as a decision tree. The Decision tree includes a recommendation node of the input data based on a machine learning technique has they are common components of Machine learning systems (see paragraph 3). Donaldson fails to teach that tasks in a node include automatable or non-automation indicators. Ralf discloses wherein the automation report is an entitlement study including automatable tasks determined from the observable process and interaction data identifying keystroke observations recorded for the observed process (see pg. 134 & 141). It would have been obvious for one of ordinary skill in the art before the effective filing date of the application to have generated visual decision trees with indicators of tasks for the workflows of Steigauf. One motivation is to improve the interactivity and visualization of workflows representing in evaluation results making it easier to identify medical abnormalities.
Regarding Dependent claims 9 and 15, Steigauf fails to teach additional machine learning processing of the updated study from the evaluator for presenting the workflows as a performance tree. Donaldson discloses receiving a process performance tree at an interface for 


It is noted that any citation [[s]] to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. [[See, MPEP 2123]] 
Conclusion
References Cited
11.	The art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Iyer et al. (U.S. Pub 2021/0110345) discloses “Automatic Completion Of Robotic Process Automation Workflows Using Machine Learning”
Bataller et al. (U.S. Pub 2017/0001308) discloses “Robotic Process Automation”
Kellas0Dicks et al. (U.S. 8,332,932) discloses “Keystroke Dynamics Authentication Techniques”
Chew (U.S. 8,639,596) discloses “Automated Account Reconciliation Method”
DiCorpo et al. (U.S. 8,682,814) discloses “User Interface And Workflow For Performing Machine Learning”
Chatterjee et al. (U.S. 9,471,883) discloses “Hybrid Human Machine Learning System And Method”
Avasarala et al. (U.S. 9,665,713) discloses “System And Method For Automated Machine Learning, Zero-Day Malware Detection”
Coldicott et al. (U.S. Pub 2011/0099532) discloses “Automation Of Software Application Engineering Using Machine Learning And Reasoning”
Gruber et al. (U.S. Pub 2012/0016678) discloses “Intelligent Automated Assistant”
Gerber (U.S. Pub 2014/0188577) discloses “Automated Billing System”
Shotton et al. (U.S. 8,543,517) discloses “Distributed Decision Tree Training”
Cyrille et al. (EP3215900) discloses “Robotic Process Automation”
Martin et al. (U.S. 7,899,764) discloses “Medical Ontologies For Machine Learning And Decision Support”
Burr et al. (U.S. 9,058,315) discloses “System And Method For Parameterizing Documents For Automatic Workflow Generation”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGLESH M PATEL whose telephone number is (571)272-5937.  The examiner can normally be reached M-F from 10:00 am -7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Manglesh M Patel/
Primary Examiner, Art Unit 2178
7/1/2021